DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 14 are amended in the reply filed on 10/21/2021. 
Examiner acknowledges Applicant’s request for formal telephonic interview, however, Examiner does not see any specific issues that warrant an interview as Applicant has already responded to the first Non-Final office action. Examiner has stated their response to arguments below.
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that regarding the non-statutory double patenting rejection, that the pending claims are distinct from US 9738975 because the parent claims are product by process and the pending claims are not. 
Examiner disagrees, and notes that the specification contain the full invention, thus the non-statutory double patenting rejection is maintained. 
Applicant argues that Yudovsky fails to teach or suggest the backside gas tube including an upper gas tube flange, that it is a vacuum port and not a backside gas tube. 
Examiner disagrees, and notes that again the rejection discloses 410 (purge gas passage]) which is disclosed as providing a gas to the back of the substrate (para. [0057], 
Applicant argues that Tachikawa (claim 14) does not disclose having openings in the upper gas tube flange having a plurality of electrical connections extending through the flange. 
Examiner disagrees, and notes that Tachikawa teaches this as disclose below in the prior art rejections below (also see again, Fig. 2, [0037-0042]). 
Applicant argues the number of total references to reject all the claims is 6, which renders the application allowable. 
Examiner disagrees and notes that in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0194710 to ("Hanamachi") in view of US 2003/0136520 to ("Yudovsky").
Claim 1: Hanamachi discloses a substrate pedestal module of a semiconductor substrate processing apparatus, the substrate pedestal module comprising: a platen (2 [plate], Fig. 1) comprising ceramic material (para. [0022]) having an upper surface (top of 2) configured to support a semiconductor substrate (W) thereon during processing (para. [0021]); a stem (3 [stem]) comprising ceramic material (para. [0023]) having an upper stem flange (3a [flange]) that supports the platen (para. [0023], Fig. 1); and a 
However Hanamachi does not explicitly disclose the backside gas tube including an upper gas tube flange that is located between a lower surface of the platen and an upper surface of the upper stem flange wherein the backside gas tube is in fluid communication with at least one backside gas passage of the platen and the backside gas tube is configured to supply a backside gas to a region below a lower surface of a semiconductor substrate that is to be supported on the upper surface of the platen during processing.
Yet Hanamachi discloses the backside gas tube (26) has a lower flange (flange of 25 [distribution plate], Fig. 7) explicitly connected to 25 and with o-ring (28) for sealing purposes. This 25/26 is located between the lower flange (3b [flange]) of the stem (3) and a cover (17) (para. 0038]) which is essentially rendering the flange (flange of 25) to be a lower gas tube flange of gas tubes (26) but located at the bottom of the backside gas tube (para. [0040]). Furthermore, this would necessitate that the backside gas tube (26) would be capable of having an upper stem flange with sealing capability.  It is also noted that the backside gas tube (26) is in fluid communication with terminals (8 and 11, para. [0038]).  It is also noted that Hanamachi discloses a seal ring (4) which is located between the upper flange (3a) of the stem and the lower surface of the platen (2, para. [0033]).
Yudovsky teaches a backside gas tube (410 [purge passage] of 204, Fig. 2, 4) including an upper gas tube flange (246 [first end]) that is located at a lower surface of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seal ring of Hanamachi for the flange configuration of the backside gas tube of Yudovsky which would place it in between the lower surface of the platen and upper surface of the stem flange of Hanamachi, and incorporate the showerhead module and process gas source structures taught by Yudovsky into the apparatus of Hanamachi, with motivation to increase uniform distribution, and have an improved support for chemical vapor deposition processes.
Claim 5: The apparatus of Hanamachi in view of Yudovsky discloses wherein there is no gap between the upper surface of the upper gas tube flange and the lower surface of the platen (see Hanamachi [Fig. 7] or Yudovsky [Fig. 2A] where there is no gap).
Claim 6: The apparatus of Hanamachi in view of Yudovsky discloses wherein a gap (2a [groove], Fig. 4, Hanamachi) is formed between a portion of the gas tube flange (4) and the lower surface of the platen (bottom of 2, see Hanamachi Fig. 4 where there is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gap taught by Hanamachi with motivation to avoid the plate nor the stem to break even if the plate and stem change in size with respect to the seal ring due to temperature changes.
Claim 9: The apparatus of Hanamachi in view of Yudovsky discloses wherein at least one component selected from components including the backside gas tube, the platen and the stem comprises aluminum nitride (para. [0043], Hanamachi, where all three can be made of aluminum nitride).
Claim 10: The apparatus of Hanamachi in view of Yudovsky discloses wherein the backside gas tube (26, Fig. 7, Hanamachi) is centrally located in the interior of the stem (3, see Fig. 7 where 26 is centrally located).
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamachi in view of Yudovsky as applied to claims 1, 5, 6, 9-10 above, and further in view of US 2001/0042744 to “Tachikawa.”
Claims 2, 3: The apparatus of Hanamachi in view of Yudovsky does not disclose (claim 2) wherein the backside gas-delivery tube further includes at least one opening in the upper gas-tube flange such that at least one electrical connection can extend through the upper gas-tube flange; (claim 3) wherein, the at least one opening in the backside gas-delivery tube includes a plurality of openings in the upper gas-tube flange such that the at 
Tachikawa discloses (claim 2) wherein a tube (21 [support structure], Fig. 1-3) further includes at least one opening (holes surrounding 45 and 46) in a tube flange (40 [top plate]) such that at least one electrical connection (45, 46) can extend through the tube flange (40, see Fig. 2-3); (claim 3) wherein, the at least one opening (holes surrounding 45, 46) in the tube (21) includes a plurality of openings (holes surrounding 45, 46) in the tube flange (40) such that the at least one electrical connection (45, 46) includes a plurality of respective electrical connections (45, 46 [second terminals]) that extend through the tube flange (40) to an electrostatic clamping electrode (24 [electrode]) and a heater (23 [heating element]) in the platen (20 [heater plate]), for the purpose of being removably attached, thereby reducing maintenance costs from being replaced with ease (para. [0010], [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of openings in the tube with configuration as taught by Tachikawa with motivation to be removably attached, thereby reducing maintenance costs from being replaced with ease.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamachi in view of Yudovsky as applied to claims 1, 5, 6, 9-10 above, and further in view of US 2007/0040265 to Umotoy et al (“Umotoy”).
Claim 4: The apparatus of Hanamachi in view of Yudovsky does not disclose further comprising a mesa pattern formed on the upper surface of the platen upon which the substrate is supported during processing, the mesa pattern being configured to form gas passages between mesas of the mesa pattern and a lower surface of the substrate supported on the mesa pattern.
Umotoy discloses further comprising a mesa pattern (133/134/135, Fig. 1A-1B) formed on the upper surface (102 [surface]) of the platen (108 [pedestal]) upon which the substrate (104 [substrate]) is supported during processing (para. [0016]), the mesa pattern (133/134/135) being configured to form gas passages (passages between 133/134/135) between mesas of the mesa pattern (133/134/135) and a lower surface of the substrate (lower surface of 104) supported on the mesa pattern (133/134/135), for the purpose of reducing hot spots that can form during processing of the substrate (para. [0016]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mesa pattern and configuration as taught by Umotoy with motivation to reduce hot spots that can form during processing of the substrate.
Claim 11: The apparatus of Hanamachi in view of Yudovsky does not disclose wherein the backside gas tube is located off-center in the interior of the stem.
However Umotoy discloses a backside gas tube (132a/b [feed through], Fig. 1A) is located off-center in the interior of the stem (interior of stem surrounding 132a/b) for the purpose of being aligned with the plates in the platen (108) thereby forming continuous passages through the plates to the top surface of the platen (para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the off center location of the gas tube taught by Umotoy with motivation to be aligned with the plates in the platen thereby forming continuous passages through the plates to the top surface of the platen.
Claims 7, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamachi in view of Yudovsky as applied to claims 1, 5, 6, 9-10 above, and further in view of US 2003/0150563 to Kuibara et al (“Kuibara”).
Claims 7, 8: The apparatus of Hanamachi in view of Yudovsky does not disclose (claim 7) wherein the contact area between the upper surface of the upper gas tube flange and the lower surface of the platen is about equal to the contact area between the lower surface of the upper gas tube flange and the upper surface of the upper stem flange; (claim 8) further comprising a vacuum seal being formed between the interior portion of the stem and a vacuum chamber in which the substrate pedestal operates. 
Kuibara discloses (claim 7) wherein the contact area between the upper surface of the upper gas tube flange and the lower surface of the platen is about equal to the contact area between the lower surface of the upper gas tube flange and the upper surface of the upper stem flange; (see Kuibara, Fig. 1 where the contact areas appear to be about equal); Examiner interprets about equal to mean appearing almost equal; (claim 8) further comprising a vacuum seal (see para. [0107] where the junction is airtightly sealed) being formed between the interior portion of the stem (inside of 7 [protective cylinder]) and a vacuum chamber (“chamber,” para. [0011]) in which the substrate pedestal (1 [holder]) operates, for the purpose of reliably separating the reaction gas in the chamber and a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the almost equal contact areas and vacuum seal as taught by Kuibara with motivation to reliably separate the reaction gas in the chamber and a region provided with the electrode wire to avoid corrosion of the electrical wire.
Claim 12: The apparatus of Hanamachi in view of Yudovsky discloses a lower radio-frequency (RF) electrode (7 [electrode], Fig. 1, Hanamachi) embedded in the platen (2 [plate]); and at least one heater (6 [heater]) embedded in the platen (2, para. [0022]).
However the apparatus of Hanamachi in view of Yudovsky does not disclose at least one electrostatic clamping electrode embedded in the platen.
Kuibara discloses at least one electrostatic clamping electrode (4 [electrostatic adsorption electrode], Fig. 1) embedded in the platen (2 [ceramic base]), for the purpose of fixing the substrate to the substrate holder to improve flatness (para. [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamping electrode as taught by Kuibara with motivation to fix the substrate to the substrate holder to improve flatness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamachi in view of Yudovsky as applied to claims 1, 5, 6, 9-10 above, and further in view of US 2014/0177123 to “Thach.”
Claim 13: The apparatus of Hanamachi in view of Yudovsky does not disclose further comprising a single electrode embedded therein that is operable to serve as an electrostatic clamping electrode and a radio-frequency (RF) electrode.
Thach discloses comprising a single electrode (180 [metal layer], Fig. 3) embedded therein that is operable to serve as an electrostatic clamping electrode and a radio-frequency (RF) electrode (para. [0031]), for the purpose of clamping the substrate to the chuck and maintaining a plasma formed from process and/or other gases within the processing chamber (para. [0019-0020]), and/or maybe cheaper to manufacture than traditional electrostatic chucks (para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single electrode as taught by Thach with motivation to clamp the substrate to the chuck and maintain a plasma formed from process and/or other gases within the processing chamber, and/or maybe cheaper to manufacture than traditional electrostatic chucks.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0194710 to ("Hanamachi") in view of US 2003/0136520 to ("Yudovsky") and further in view of US 2001/0042744 to “Tachikawa.”
Claim 14: Hanamachi discloses a substrate pedestal module of a semiconductor substrate processing apparatus, the substrate pedestal module comprising: a platen (2 [plate], Fig. 1) comprising a ceramic material (para. [0022]) having an upper surface (top of 2) configured to support a semiconductor substrate (W) thereon during processing (para. [0021]); a stem (3 [stem]) comprising a ceramic material (para. [0023]) having an 
However Hanamachi does not explicitly disclose the backside gas tube including an upper gas tube flange that is located between a lower surface of the platen and an upper surface of the upper stem flange wherein the backside gas tube is in fluid communication with at least one backside gas passage of the platen and the backside gas tube is configured to supply a backside gas to a region below a lower surface of a semiconductor substrate that is to be supported on the upper surface of the platen during processing.
Yet Hanamachi discloses the backside gas tube (26) has a lower flange (flange of 25 [distribution plate], Fig. 7) explicitly connected to 25 and with o-ring (28) for sealing purposes. This 25/26 is located between the lower flange (3b [flange]) of the stem (3) and a cover (17) (para. 0038]) which is essentially rendering the flange (flange of 25) to be a lower gas tube flange of gas tubes (26) but located at the bottom of the backside gas tube (para. [0040]). Furthermore, this would necessitate that the backside gas tube (26) would be capable of having an upper stem flange with sealing capability.  It is also noted that the backside gas tube (26) is in fluid communication with terminals (8 and 11, para. [0038]).  It is also noted that Hanamachi discloses a seal ring (4) which is located between the upper flange (3a) of the stem and the lower surface of the platen (2, para. [0033]).
Yudovsky teaches a backside gas tube (410 [purge passage] of 204, Fig. 2, 4) including an upper gas tube flange (246 [first end]) that is located at a lower surface of the platen (138 [substrate support assembly]); wherein the backside gas tube (410) is in fluid communication with at least one backside gas passage (292 [purge gas passage], Fig. 2A) of the platen (138) and the backside gas tube (410) is configured to supply a backside gas to a region below a lower surface of a semiconductor substrate (140 [substrate]) that is to be supported on the upper surface of the platen (216 [support surface] of 202) during processing (para. [0057]) for the purpose having an improved support for chemical vapor deposition processes (para. [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seal ring of Hanamachi for the flange configuration of the backside gas tube of Yudovsky which would place it in between the lower surface of the platen and upper surface of the stem flange of Hanamachi, and incorporate the showerhead module and process gas source structures taught by Yudovsky into the apparatus of Hanamachi, with motivation to increase uniform distribution, and have an improved support for chemical vapor deposition processes.
The apparatus of Hanamachi in view of Yudovsky does not disclose (claim 14, remainder) wherein the backside gas-delivery tube further includes a plurality of openings in the upper gas-tube flange having a plurality of electrical connections that extend through the upper gas-tube flange; (claim 15) wherein at least some of the 
Tachikawa discloses (claim 14) wherein a tube (21 [support structure], Fig. 1-3) further includes a plurality of openings (holes surrounding 45 and 46) in a tube flange (40 [top plate]) having a plurality of electrical connections (45, 46) that extend through the tube flange (40, see Fig. 2-3); (claim 15) wherein, at least some of the plurality of respective electrical connections (45, 46 [second terminals]) are electrically coupled to an electrostatic clamping electrode (24 [electrode]) and a heater (23 [heating element]) in the platen (20 [heater plate]), for the purpose of being removably attached, thereby reducing maintenance costs from being replaced with ease (para. [0010], [0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of openings in the tube with configuration as taught by Tachikawa with motivation to be removably attached, thereby reducing maintenance costs from being replaced with ease.
Claim 16: The apparatus of Hanamachi in view of Yudovsky and Tachikawa discloses wherein at least one component selected from components including the backside gas tube, the platen and the stem comprises aluminum nitride (para. [0043], Hanamachi, where all three can be made of aluminum nitride).
Claims 17-20: (Withdrawn).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 9,738,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the claims of the instant application is fully encompassed by the patent, rendering the instant application obvious over the patent mentioned above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.